  DOCUMENTS UNDER SEAL
                      Case 5:11-cr-00683-BLF Document 95 Filed 06/14/21 Page 1 11
                                                            TOTAL TIME (m ins):
                                                                                of mins.
                                                                                   1
  M AGISTRATE JUDGE                         DEPUTY CLERK                           R(&25'(',1=220
  M INUTE ORDER                            Ivy Lerma Garcia                        1:31-1:42
  MAGISTRATE JUDGE                          DATE                                   NEW CASE         CASE NUMBER6
                                                                                                    &5%/)
  DONNA M. RYU                             6/14/21                                                  &5(-'
                                                       APPEARANCES
  DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.      RET.
  CHRISTOPHER DOYON                                  YES   P                      (Prov. Apptd. 4/4/19)
                                                                Jay Rorty (prov. Apptd.)                   APPT.
  U.S. ATTORNEY                             INTERPRETER                          FIN. AFFT                COUNSEL APPT'D
  Susan Knight                                                                   SUBMITTED

  PROBATION OFFICER           PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR             PARTIAL PAYMENT
                              Jessica Portillo                       APPT'D COUNSEL               OF CJA FEES
    , 1&5%/),1,7 PROCEEDINGS SCHEDULED TO OCCUR%<=2209,'(2&21)(5(1&(
        $33($521$:$55$17         PRELIM HRG      MOTION            JUGM'T & SENTG                      STATUS
  )25)7$+(/',, 1&5(J'                                                                          TRIAL SET
,1,7$33($521,1',&70(17+(/'
           I.D. COUNSEL               ARRAIGNMENT      BOND HEARING      IA REV PROB. or                     OTHER
                                                                         or S/R
         DETENTION HRG             ID / REMOV HRG           CHANGE PLEA           PROB. REVOC.               ATTY APPT
                                                                                                             HEARING
   21%27+&$6(6                                   INITIAL APPEARANCE
         ADVISED                  ADVISED                 NAME AS CHARGED            TRUE NAME:
         OF RIGHTS                OF CHARGES              IS TRUE NAME
                                                        ARRAIGNM ENT
         ARRAIGNED ON               ARRAIGNED ON              READING W AIVED            W AIVER OF INDICTMENT FILED
         INFORMATION                INDICTMENT                SUBSTANCE
                                                         RELEASE
         RELEASED           ISSUED                   AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
         ON O/R             APPEARANCE BOND         $                                                    SURRENDERED
                                                                                                          DATE:
   PROPERTY TO BE POSTED                         CORPORATE SECURITY                    REAL PROPERTY:
       CASH    $
   21%27+&$6(6
      MOTION           PRETRIAL                  DETAINED      RELEASED         DETENTION HEARING             REMANDED
      FOR              SERVICES                                                 AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                   W AIVED
   ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
      CONSENT                    NOT GUILTY                 GUILTY                  GUILTY TO COUNTS:
      ENTERED
      PRESENTENCE                CHANGE OF PLEA             PLEA AGREEMENT          OTHER:
      REPORT ORDERED                                        FILED

                                21%27+&$6(6           CONTINUANCE
   TO:      21%27+&$6(6        ATTY APPT                 BOND                   STATUS RE:                STATUS
  6/15/21                        HEARING                   HEARING                CONSENT                   TRIAL SET
                                 21%27+&$6(6
   AT:                           SUBMIT FINAN.               67$7865(          CHANGE OF                 OTHER
                                 AFFIDAVIT                   35(/,0+5*        PLEA
  1:00 p.m.                                                  $55$,*10(17
                                                             BBBBBBBBBBBBB
  BEFORE HON.                      21%27+&$6(6             $55$,*1MENT           MOTIONS                  JUDGMENT &
                                  67$7865(            ,1&5(-'                                 SENTENCING
  D. M. RYU                       '(7(17,21
          TIME WAIVED           TIME EXCLUDABLE         IDENTITY /      PRETRIAL                          PROB/SUP REV.
                                  UNDER 18 § USC         REMOVAL         CONFERENCE                        HEARING
                                  3161                  HEARING
                                                  ADDITIONAL PROCEEDINGS

  Entire Case CR-12-0426-EJD is unsealed. Deft. waived his personal appear. & consented to proceed by video conf. All parties
  appeared by Zoom video conf. DPPA advisement. CJA Atty. Jay Rorty will try to contact Deft's previous Counsel in
  CR-11-0683-BLF named Jason Scott Leiderman to find out if he'll continue to represent the Deft. as his retained Counsel.
  FF'053UHW6YFV
